Title: To Alexander Hamilton from Jeremiah Olney, 16 May 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, May 16, 1791. “There being but one Public Boat in this District and that Constantly employed by the Inspector at the Port of Pawtuxet and so down the Bay, I find it Necessary that a Suitable one with Sails should be provided for the use of the Surveyor and Inspectors of this Port, to go on Board of Vessels, and particularly such as are frequently detained (by head winds &c.) for Several days, some miles below the Town.…”
